 


113 HR 1265 IH: To require the continuation of tuition assistance programs for members of the Armed Forces for the remainder of fiscal year 2013.
U.S. House of Representatives
2013-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS 1st Session 
H. R. 1265 
IN THE HOUSE OF REPRESENTATIVES 
 
March 19, 2013 
Mr. O'Rourke (for himself, Mr. Wilson of South Carolina, and Mr. Gibson) introduced the following bill; which was referred to the Committee on Armed Services 
 
A BILL 
To require the continuation of tuition assistance programs for members of the Armed Forces for the remainder of fiscal year 2013. 
 
 
1.Requirement for continuation of authorized tuition assistance programs for members of the Armed Forces for remainder of fiscal year 2013 
(a)In generalThe Secretaries of the military departments shall carry out tuition assistance programs for members of the Armed Forces during the remainder of fiscal year 2013 using amounts specified in subsection (b). 
(b)AmountsThe minimum amount used by the Secretary of a military department for tuition assistance for members of an Armed Force under the jurisdiction of that Secretary pursuant to subsection (a) shall be not less than— 
(1)the amount appropriated or otherwise made available by the Consolidated and Further Continuing Appropriations Act, 2013 for tuition assistance programs for members of that Armed Force, minus 
(2)an amount that is not more than the percentage of the reduction required to the Operation and Maintenance account for that Armed Force for fiscal year 2013 by the budget sequester required by section 251A of the Balanced Budget and Emergency Deficit Control Act of 1985. 
 
